DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘movement module configured to control an alignment mechanism clamping a lens (claim 7),’ ‘image acquisition module, configured to when the alignment mechanism moves each time, collect, by an image acquisition device, light spots imaged by the optical module to be aligned (claim 7), ‘alignment module, configured to control the alignment mechanism to move (claim 7),’ ‘assembly area corresponding to the lens assembled (claim 10),’ ‘minimum light spot verification module is configured to’…’control the alignment mechanism to move to the suspicion position’ …’collecting by the image acquisition device, light spots imaged by the optical module to be aligned (claim 11),’ and ‘pre-processing module is configured to’ ‘control the alignment mechanism to place the lens to be assembled at a specified position’ … ‘control a power supply component to supply power to an internal light source device of the optical module to be aligned or an external light source located on an object side of the optical module to be aligned (claim 12)’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
3.	The drawings are objected to because Fig. 1, 2a, 3a, 3b, and 3c are missing lines by virtue of having incomplete rectangles surrounding method steps and apparatus components and are missing lines by virtue of missing connections between individual modules.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
alignment mechanism in claims 1, 2, 4-8, and 10-12; image acquisition device in claims 1, 5, 7, and 11; movement module in claims 7 and 10; image acquisition module in claims 7 and 9; optimal position selecting module in claims 7 and 8; alignment module in claim 7; minimum light spot verification module in claim 11; and pre-processing module in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “movement module” in claims 7 and 10; “image acquisition module” in claims 7 and 9; “optimal position selecting module” in claims 7 and 8; “alignment module” in claim 7; “minimum light spot verification module” in claim 11; and “pre-processing module” in claim 12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. It is unclear from applicant’s disclosure what structures constitute these terms, the particular modules, for the disclosure only reiterates these terms.   See Figs. 3a-3c which only appear to refer to functional rectangular boxes.   Therefore, the claim are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Note claims 8-12 are also rejected by virtue of their dependency from claim 7.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As for claim 7-12,  claim limitations “movement module” in claims 7 and 10; “image acquisition module” in claims 7 and 9; “optimal position selecting module” in claims 7 and 8; “alignment module” in claim 7; “minimum light spot verification module” in claim 11; and “pre-processing module” in claim 12 have been interpreted as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant’s disclosure reiterates these terms (noting Figs. 3a-3c). Therefore, it is unclear as to what structures correspond to these terms; therefore, these terms are indefinite, unbounded function limitations thereby covering all ways of performing movement, image acquisition, optimal position selection, alignment, minimum light spot verification, and pre-processing and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.
Note claims 8-12 are also rejected by virtue of their dependency from claim 7.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (2009/0183365) in view of Montfort et al. (2006/0042064) and Miyata et al. (2005/0212951).
	As for claims 1 and 7 (treating claim 7 as the apparatus for the practice of claim 1), Hsiao in a method for assembling lens module with image sensor discloses/suggests the following:  a method/apparatus of optical module assembly (claims 1, 7) (abstract, Figs. 1-4), comprising: when an optical module to be aligned images (claims 1 and 7) (Fig. 1: 50, 60, 40, 30, 22, and 20), an alignment mechanism clamping a lens to be assembled to move in a set direction (claims 1 and 7)(Fig. 1: 10 clamping to 22 (20) to move in a set direction toward the image sensor 40; see Fig. 2-4: 20 with 40; paragraph 0024-0025); when the alignment mechanism moves each time, collecting, by an image acquisition device, light spots imaged by the optical module to be aligned sequentially, and selecting a light spot with a minimum size from the collected light spots (claims 1 and 7) (Figs. 2-4 with paragraph 0029: demonstrating that with Figs. 2-4 that at least 3 different lens positions relative to the image sensor thereby moving the lens at least three times).
	As for controlling the alignment mechanism to move in a set direction by a set movement step (claims 1 and 7), Hsiao does not explicitly state this.  Nevertheless, Montfort in a method for assembling a camera module teaches controlling an alignment mechanism to move in a set direction by a set movement step (Fig. 5: 120 controls 110 to align 30 to 10;  Fig. 4:  set direction is z direction for measurement for determination of optimal axial position of the lens assembly; paragraph 0058).  And Miyata in a focus adjusting method and focus adjusting apparatus teaches controlling an alignment mechanism to move in a set direction to determine an optimal position for the lens in the optical module wherein beam spots are minimized (Fig. 1: 12 controls 13; Fig. 
	As for determining an optimal position of the alignment mechanism according to at least two light spots before the light spot with the minimum size and at least two light spots thereafter; and controlling the alignment mechanism to move to the optimal position to align the lens to
be assembled (claims 1 and 7), Hsiao does not explicitly state this.  Hsiao appears to at least suggest three measurement locations and therefore three spots to aid in determine at which location the beam spot is the smallest (Figs. 2-4) and appears to demonstrate determining an optimal position to move the lens barrel after determining a distance between the lens module and the image sensor is equal to the focal length of the lens module (paragraph 0029-0030).  Montfort in a method for assembling a camera module teaches controlling an alignment mechanism (Fig. 5: 120 with 110 and 30 relative to 10) and moving the lens barrel to an optimal axial position on the basis of a measurement that appears to use at least three measurements suggesting at least two measurements are before an optimal position and one measurement is after the optimal position (abstract; Fig. 4:  A, B, C relative to M).  Again, Miyata in a focus adjusting method and focus adjusting apparatus teaches controlling an alignment mechanism to move in a set direction to determine an optimal position for the lens in the optical module wherein beam spots are minimized by taking several measurements before and after a position in 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try determine an optimal position of the alignment mechanism according to at least two light spots before the light spot with the minimum size and at least two light spots thereafter and controlling the alignment mechanism to move to the optimal position to align the lens to be assembled to automate assembly and determine the optimal position of the lens relative to the image sensor by measuring several positions before and after the optimal position by measuring in discrete z direction increments to extrapolate an optimal position from a curve fit of the data before and after the optimal position such as with best focus position.
	As for a movement module, an image acquisition module, optimal position selecting module, and alignment module (claim 7) to perform the functions as stated above, Hsiao is silent.  Nevertheless, Montfort demonstrates automation through a controller (Fig. 5: 120).  And Miyata demonstrates automation via a computer (Fig. 1: 12 with paragraphs 0018 and 0020).  And the examiner takes official notice that it is well known in the art to use algorithms for automated control over processes such as computer implemented algorithms.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have a movement module, an image acquisition module, optimal position selecting module, and alignment module treating each module as a computer implemented algorithm to provide automation of the assembly process.
	As for claims 4 and 10 (again treating claim 10 as the apparatus for the practice of claim 4), Hsiao in view of Montfort and Miyata discloses/suggests everything as above (see claims 1 and 7).  In addition, Hsiao in view of Montfort and Miyata suggests  controlling the alignment mechanism to move (the controlling of the alignment mechanism as stated above in claim 1 in view of Montfort (Fig. 5: 120 with 110 and 30 relative to 10) and Miyata (Fig. 1: 12 controls 13)) from a beginning or an ending of an assembly area corresponding to the lens to be assembled (Hsiao:  Fig. 3 suggests starting at the end of the receiving space (Fig. 1: 32) for measurement; Fig. 4: suggests starting at the beginning of the receiving space (Fig. 1: 32) for measurement).
	As for claims 6 and 12 (again treating claim 12 as the apparatus for the practice of claim 6), Hsiao in view of Montfort and Miyata discloses/suggests everything as above (see claim 1).   In addition, Hsiao in view of Montfort and Miyata discloses/suggests the following:  wherein before the optical module to be aligned imaging further comprises: controlling the alignment mechanism to place the lens to be assembled at a specified position of an optical component to be assembled, to obtain the optical module to be aligned (claims 6 and 12)(the controlling of the alignment mechanism as stated above in claim 1 in view of Montfort (Fig. 5: 120 with 110 and 30 relative to 10) and Miyata (Fig. 1: 12 controls 13) with Hsiao:  paragraph 0025: an initial positioning of the lens barrel relative to the image sensor).
	As for  controlling a power supply component to supply power to an internal light source device of the optical module to be aligned or an external light source device located on an object side of the optical module to be aligned, so that the optical module to be aligned images (claims 6 and 12), Hsiao does not explicitly state this.  Hsiao refers to an external light source device located on an object side of the optical module to be aligned (Fig. 1: 18) and casting a light beam on the lens module to allow the lens module to converge the light beam on the image sensor, determining if the light spot is oriented on a center of the image sensor, and positioning 
	Lastly, as for a pre-processing module (claim 12) to perform the functions as stated above, Hsiao is silent.  Nevertheless, Montfort demonstrates automation through a controller (Fig. 5: 120).  And Miyata demonstrates automation via a computer (Fig. 1: 12 with paragraphs 0018 and 0020).  And the examiner takes official notice that it is well known in the art to use algorithms for automated control over processes such as computer implemented algorithms.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have a pre-processing module as a computer implemented algorithm to provide automation of the assembly process.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1, 3, 7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 7 of copending Application No. 16/753,310 to Dong et al. in view of Hsiao (2009/0183365). 
claim 2 (which depends from claim 1) of ‘310 and claims 1 and 3 of ‘361 are both to a method for assembling optical module/of optical module assembly wherein claim 2 of ‘310 appears to anticipate claims 1 and 3 of ‘361 except for having an ‘alignment mechanism holding a to-be-assembled lens’ rather than ‘alignment mechanism clamping a lens.’   Nevertheless, Hsiao in a method for assembling lens module with image sensor teaches having an alignment mechanism clamping a lens for assembling a lens module with an image sensor (abstract; Fig. 1: 10 with 22; paragraphs 0018, 0021, 0024).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the alignment mechanism holding a to-be-assembled lens’ be an alignment mechanism clamping a lens in order to provide mechanical alignment between a lens barrel and an image sensor for optical module assembly.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 (which depends from claim 6) of ‘310 and claims 7 and 9 of ‘361 are both to an apparatus for assembling optical module/of optical module assembly wherein claim 7 of ‘310 appears to anticipate claims 7 and 9 of ‘361 except for having an ‘alignment mechanism holding a to-be-assembled lens’ rather than ‘alignment mechanism clamping a lens.’   Nevertheless, Hsiao in a method for assembling lens module with image sensor teaches having an alignment mechanism clamping a lens for assembling a lens module with an image sensor (abstract; Fig. 1: 10 with 22; paragraphs 0018, 0021, 0024).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the alignment mechanism holding a to-be-assembled lens’ be an alignment mechanism clamping a .
This is a provisional nonstatutory double patenting rejection.
15.	Claims 1, 4, 5, 6, 7, 10, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,079,221 to Dong et al.   
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of ‘221 anticipate claim 1 of ‘361; claim 3 of ‘221 anticipates claim 4 of ‘361; claim 4 of ‘221 anticipates claim 5 of ‘361; claim 5 of ‘221 anticipates claim 6 of ‘361; claims 6-10 of ‘221 anticipate claim 7 of ‘361; claim 8 of ‘221 anticipates claim 10 of ‘361; claim 9 of ‘221 anticipates claim 11 of ‘361; and claim 10 of ‘221 anticipates claim 12 of ‘361.

Allowable Subject Matter
16.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 5 would be allowable if the nonstatutory double patenting rejections are overcome set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as well if the rejection under 35 U.S.C 112(a) is overcome and to include all of the limitations of the base claim and any intervening claims.
Claims 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as well if the rejection under 35 U.S.C 112(a) and the nonstatutory double patenting rejections are overcome and to include all of the limitations of the base claim and any intervening claims.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to the attached PTO-892.
18.	Several facts have been relied upon from the personal knowledge of the examiner about which the examiner took Official Notice. Applicant must seasonably challenge well known statements and statements based on personal knowledge when they are made by the Board of Patent Appeals and Interferences. In re Selmi, 156 F.2d 96, 70 USPQ 197 (CCPA 1946); In re Fischer, 125 F.2d 725, 52 USPQ 473 (CCPA 1942). See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice). If applicant does not seasonably traverse the well-known statement during examination, then the object of the well known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943). A seasonable challenge constitutes a demand for evidence made as soon as practicable during prosecution. Thus, applicant is charged with rebutting the well-known statement in the next reply after the Office action in which the well known statement was made.  

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886